IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-233-CR



THOMAS MOORE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. CR92-0389-A, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING

 



PER CURIAM
	Appellant pleaded guilty to indecency with a child.  Act of May 29, 1987, 70th
Leg., R.S., ch. 1028, § 1, 1987 Tex. Gen. Laws 3474 (Tex. Penal Code Ann. § 21.11, since
amended).  The district court found that the evidence substantiated appellant's guilt but deferred
further proceedings and placed appellant on probation.  On the State's motion, the court
subsequently proceeded to adjudicate appellant guilty and assessed punishment at imprisonment
for sixteen years.  This appeal followed.
	Appellant's sole point of error is that the district court abused its discretion by
revoking his probation and adjudicating him guilty.  The contention presents nothing for review. 
No appeal may be taken from the determination to proceed to adjudication.  Tex. Code Crim.
Proc. Ann. art. 42.12, § 5(b) (West Supp. 1994); Olowosuko v. State, 826 S.W.2d 940, 942 (Tex.
Crim. App. 1992).  After adjudication of guilt, all proceedings, including the appeal, continue as
if the adjudication of guilt had not been deferred.  Art. 42.12, § 5(b).
	Appellant advances no point of error directed to the judgment of the district court. 
The judgment is accordingly affirmed.

Before Chief Justice Carroll, Justices Jones and Kidd
Affirmed
Filed:   February 1, 1995
Do Not Publish